[Cite as State v. Cowan, 2015-Ohio-4271.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100741



                                      STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                    CRAIG A. COWAN
                                                      DEFENDANT-APPELLANT




                                       JUDGMENT:
                                   APPLICATION DENIED


                            Cuyahoga County Court of Common Pleas
                                  Case No. CR-11-550536-A
                                  Application for Reopening
                                     Motion No. 487463

        RELEASE DATE:              October 9, 2015
FOR APPELLANT

Craig A. Cowan, pro se
Inmate No. 622-034
Grafton Correctional Institution
2500 South Avon-Belden Road
Grafton, Ohio 44044

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Joseph J. Ricotta
       Brett Hammond
Assistant County Prosecutors
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., P.J.:

       {¶1} Craig A. Cowan has filed a second App.R. 26(B) application for reopening of

the appellate judgment that was rendered by this court in State v. Cowan, 8th Dist.

Cuyahoga No. 100741, 2014-Ohio-3593.

       {¶2} On February 25, 2015, this court denied Cowan’s initial application for

reopening on the basis of untimely filing and the fact that the issue of merger of the

offenses of having weapons while under disability, improperly handling firearms in a

motor vehicle, and discharge of a firearm on or near a prohibited premises was addressed

upon appeal. On July 20, 2015, Cowan filed a second App.R. 26(B) application for

reopening.

       {¶3} Once again, Cowan has failed to establish good cause for the untimely filing

of his application for reopening, which was filed more than 90 days after journalization of

the appellate judgment on August 21, 2014. Thus, we are required to deny the untimely

filed application for reopening. State v. Gumm, 103 Ohio St. 3d 162, 2004-Ohio-4755,

814 N.E.2d 861; State v. Cooey, 73 Ohio St. 3d 411, 1995-Ohio-328, 653 N.E.2d 252;

State v. Reddick, 72 Ohio St. 3d 88, 1995-Ohio-248, 647 N.E.2d 784.

       {¶4} Of greater significance is the fact that Cowan is not permitted to file a second

application for reopening. State v. Twyford, 106 Ohio St. 3d 176, 2005-Ohio-4380, 833
N.E.2d 289.    “[T]here is no right to file successive applications for reopening” under

App.R. 26(B). State v. Williams, 99 Ohio St. 3d 179, 2003- Ohio-3079, 790 N.E.2d 299,
¶ 12. See also State v. Cooey, 99 Ohio St. 3d 345, 2003-Ohio-3914, 792 N.E.2d 720;

State v. Richardson, 74 Ohio St. 3d 235, 1996-Ohio-258, 658 N.E.2d 273. “[A] prisoner

has no right to file successive applications for reopening.   Once ineffective assistance of

counsel has been raised and adjudicated, res judicata bars its relitigation.” State v.

Cheren, 73 Ohio St. 3d 137, 138, 1995-Ohio-28, 652 N.E.2d 707.             See also State v.

Perry, 10 Ohio St. 2d 175, 226 N.E.2d 104 (1967).

       {¶5} Accordingly, the application for reopening is denied.




LARRY A. JONES, SR., PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
EILEEN T. GALLAGHER, J., CONCUR